REPORTED

  IN THE COURT OF SPECIAL APPEALS

            OF MARYLAND

______________________________________

                No. 453
          September Term, 2015

  JUNE DIANE DUFFY, AS PERSONAL
 REPRESENTATIVE OF THE ESTATE OF
          JAMES F. PIPER

                   v.

          CBS CORPORATION
______________________________________

                No. 40
          September Term, 2016

  JUNE DIANE DUFFY, AS PERSONAL
 REPRESENTATIVE OF THE ESTATE OF
          JAMES F. PIPER

                   v.

          CBS CORPORATION
______________________________________

     Woodward, C.J.,
     Kehoe,
     Leahy,
                    JJ.
______________________________________

        Opinion by Woodward, C.J.
______________________________________

     Filed: May 31, 2017
       In a complex, multi-party asbestos case brought by James F. Piper, appellant, 1 in

the Circuit Court for Baltimore City, CBS Corporation (“CBS”), appellee, filed a motion

for summary judgment, contending that the statute of repose barred Piper’s cause of action

against it. See Md. Code (1974, 2013 Repl. Vol.), § 5-108 of the Courts and Judicial

Proceedings Article (“CJP”). Following a hearing, the court granted CBS’s motion. Piper

noted this appeal, presenting three issues, for our review, which we have consolidated into

the following question: 2

                Did the circuit court err in granting CBS’s motion for summary
                judgment?



       1
        Appellant passed away on June 2, 2016. June Diane Duffy was appointed Personal
Representative of the Estate of James F. Piper on June 17, 2016, and a notice of substitution
was filed in the instant appeal on August 8, 2016.
       2
           Piper’s issues presented, as set forth in his brief, are as follows:

                   1. Whether the trial court erred in relying on this court’s
                      decision in Burns v. Bechtel Corp. to hold that [CBS] was
                      entitled to the benefit of repose set forth in Md. Cts. & Jud.
                      Pro. § 5-108.


                   2. Whether the trial court erred in holding that Md. Cts. & Jud.
                      Pro. § 5-108 could be applied retroactively to Mr. Piper’s
                      injurious exposure to asbestos that occurred prior to the
                      statute’s effective date.


                   3. Whether the trial court erred in failing to deem [CBS] a
                      manufacturer exempt from repose pursuant to Md. Cts. &
                      Jud. Pro. § 5-108(d)(2)(ii).
For the reasons stated below, we answer this question in the negative and affirm the

judgment of the circuit court.

                                     BACKGROUND

       CBS is a Delaware corporation that is the successor by merger to a Pennsylvania

corporation bearing the same name, which was formerly known as Westinghouse Electric

Corporation (“Westinghouse”). In early 1970, Westinghouse entered into a contract with

the Potomac Electric Power Company (“Pepco”) to sell a turbine generator for Pepco’s

Morgantown Generating Station (“Morgantown”) in Woodzell, Maryland. Pepco signed a

separate contract with Westinghouse for the installation of the turbine generator at the site.

The specifications in that installation contract called for the use of insulation containing

asbestos.

       Piper worked as a steamfitter at Morgantown. Although he did not work directly

on the installation of the turbine generator, he worked in the vicinity of the workers

installing the turbine generator’s insulation. The last day workers installed such insulation

was June 28, 1970, and the turbine generator was operational by July of 1970.

       On December 26, 2013, Piper was diagnosed with mesothelioma. 3 According to

Piper, his mesothelioma was caused by inhalation of asbestos fibers during his career as a




       3
         Mesothelioma is “a disease in which cancer (malignant) cells are found in the sac
lining the chest (the pleura) or abdomen (the peritoneum). This is a rare form of cancer
and most people with malignant mesothelioma have worked on jobs where they breathed
asbestos.” John Crane, Inc. v. Puller, 169 Md. App. 1, 19 n.1, cert. denied, 394 Md. 479
(2006) (citation and internal quotation marks omitted).


                                              2
steamfitter, which included the time that he worked at Morgantown. 4 On March 26, 2014,

Piper filed a complaint in the circuit court for damages caused by his exposure to asbestos. 5

On January 9, 2015, CBS filed a motion for summary judgment, alleging that Piper’s cause

of action against it was barred by the statute of repose. Following a hearing, the court

entered an order granting CBS’s motion on March 9, 2015. Piper thereafter noted this

appeal.




       4
        In his complaint, Piper alleges that in his career as a plumber and steamfitter, he
“served in the United States Navy from 1951 to 1954” and “worked with and/or was
exposed to asbestos products and/or protective equipment that were manufactured,
supplied and/or installed by the Defendants from 1948 to the late 1970s.”

       5
          The named defendants in Piper’s complaint were: (1) “3M Company, f/k/a
Minnesota Mining & Mfg. Co., n/k/a 3-M Corporation[;]” (2) “AC & R Insulation Co.,
Inc.[;]” (3) “A.O. Smith Corporation[;]” (4) “Avco Corporation (for its Spencer-Lycoming
Divison)[;]” (5) “Baltimore Aircoil Company, Inc.[;]” (6) “Burnham Corporation[;]” (7)
“Carrier Corporation[;]” (8) CBS; (9) “Certainteed Corporation (and as Sucessor in Interest
to Gustin Bacon)[;]” (10) “C.J. Coakley Co., Inc.[;]” (11) “Cleaver-Brooks, Inc. (a Division
of Aqua-Chem, Inc.)[;]” (12) “Crane Company, Inc. (and as Successor to Pacific Steel
Boiler)[;]” (13) “Crown Cork & Seal Company, Inc. Successor in Interest to Mundet Cork
Corp.[;] (14) “Federated Development, LLC (as Successor to Pacific Steel Boiler)[;]” (15)
“Georgia-Pacific, LLC f/k/a Georgia-Pacific[;]” (16) “Hampshire Industries, Inc. f/k/a
John J. Hampshire, Co., Inc.[;]” (17) “Ingersoll-Rand Company[;]” (18) “Kaiser Gypsum
Company, Inc.[;]” (19) “Krafft-Murphy Company[;]” (20) “MCIC, Incorporated, f/k/a
McCormick Asbestos Co.[;]” (21) “Metropolitan Life Insurance, Co.[;]” (22) “Noland
Company[;]” (23) “Oakfabco, Inc., f/k/a Kewanee Boiler Corporation[;]” (24) “Ric-Wil,
Inc.[;]” (25) “Sid Harvey Industries, Inc.[;]” (26) SPX Cooling Technologies, Inc., f/k/a
Marley Cooling Tower[;]” (27) “Superior Boiler Works, Inc.[;]” (28) “Thos. Somerville
Co.[;]” (29) “Trane U.S., Inc., as Successor to and f/k/a American Standard Companies,
Inc.[;]” (30) “Union Carbide Corporation[;]” (31) “Uniroyal, Inc.[;]” (32) “The Walter E.
Campbell Company, Inc.[;]” and (33) “Weil-McLain, Inc.”


                                              3
                               PRELIMINARY MATTER

       At the outset of this case, CBS contends that we should dismiss Piper’s appeal

because he appealed from a non-appealable order, and thus we lack jurisdiction. We deny

CBS’s motion and determine that we do have jurisdiction to hear this case.

       The Court of Appeals has explained:

           A fundamental principle of the statute that defines the jurisdiction of
           the appellate courts is that, as a general rule, a party may appeal only
           from “a final judgment entered in a civil or criminal case by a circuit
           court.” CJ § 12–301[.]

                                            ***

           [A] ruling must ordinarily have the following three attributes to be a
           final judgment: (1) it must be intended by the court as an unqualified,
           final disposition of the matter in controversy[;] (2) unless the court
           acts pursuant to Maryland Rule 2–602(b) to direct the entry of a final
           judgment as to less than all of the claims or all of the parties, it must
           adjudicate or complete the adjudication of all claims against all
           parties;[and] (3) it must be set forth and recorded in accordance with
           Rule 2–601.

Metro Maint. Sys. S., Inc. v. Milburn, 442 Md. 289, 297-98 (2015). There are three

exceptions to the final judgment requirement: “(1) appeals from interlocutory orders

specifically allowed by statute; (2) immediate appeals permitted under Maryland Rule 2-

602; and (3) appeals from interlocutory rulings allowed under the common law collateral

order doctrine.” Md. Bd. of Physicians v. Geier, 451 Md. 526, 546 (2017).

       The order granting CBS’s motion for summary judgment was not final when it was

entered, because it did not resolve all claims as to all parties in the instant case. Neither

did the order fall into one of the three exceptions listed above. Accordingly, at the time

Piper noted his appeal, it was premature.


                                              4
       After noting the appeal, however, Piper dismissed from the case the sole remaining

defendant, Walter E. Campbell Co., Inc., and asked the circuit court for an order entering

a final judgment. On February 8, 2016, the court granted the dismissal and issued the

requested order.

       Maryland Rule 8-602(e) states, in relevant part:

             (1) If the appellate court determines that the order from which the
                 appeal is taken was not a final judgment when the notice of
                 appeal was filed but that the lower court had discretion to direct
                 the entry of a final judgment pursuant to Rule 2-602(b),[ 6] the
                 appellate court, as it finds appropriate, may . . . (D) if a final
                 judgment was entered by the lower court after the notice of
                 appeal was filed, treat the notice of appeal as if filed on the
                 same day as, but after, the entry of the judgment.

(Emphasis added). Because a final judgment was entered by the trial court after Piper

noted his appeal, Rule 8-602(e)(1)(D) authorizes us to treat his notice of appeal as if it was

filed on the same day as the final judgment, but after the entry thereof. See McCormick v.


       6
           Maryland Rule 2-602(b) states:

                If the court expressly determines in a written order that there is no
             just reason for delay, it may direct in the order the entry of a final
             judgment:

                    (1) as to one or more but fewer than all of the claims or
                        parties; or

                   (2) pursuant to Rule 2-501 (f)(3), for some but less than all of
             the amount requested in a claim seeking money relief only.

(Emphasis added). We note that, at the conclusion of the hearing on CBS’s motion, Piper’s
counsel asked the circuit court to certify the judgment as final pursuant to Rule 2-602. The
court indicated a willingness to do so but expressed uncertainty as to the proper procedure.
Piper’s counsel stated that he would need to “look at the Rule,” and the court replied: “Take
a look and we’ll get back to it.” Neither Piper’s counsel nor the court ever got “back to it.”

                                                5
Medtronic, Inc., 219 Md. App. 485, 506 n. 5 (2014) (finding “[a]lternatively, because the

circuit court’s order effectively became final when the [appellants] dismissed their claims

against Dr. Rosner with prejudice, we may treat their ‘notice of appeal as if filed on the

same day as, but after, the entry of the judgment.’            Md. Rule 8–602(e)(1)(D).”).

Accordingly, we have jurisdiction to address the merits of the instant appeal.

                                STANDARD OF REVIEW

       Maryland appellate courts have explained:

           “On review of an order granting summary judgment, our analysis
           ‘begins with the determination [of] whether a genuine dispute of
           material fact exists; only in the absence of such a dispute will we
           review questions of law.’ D’Aoust v. Diamond, 424 Md. 549, 574,
           36 A.3d 941, 955 (2012) (quoting Appiah v. Hall, 416 Md. 533, 546,
           7 A.3d 536, 544 (2010)); O’Connor v. Balt. Cnty., 382 Md. 102, 110,
           854 A.2d 1191, 1196 (2004). If no genuine dispute of material fact
           exists, this Court determines ‘whether the Circuit Court correctly
           entered summary judgment as a matter of law.’ Anderson v. Council
           of Unit Owners of the Gables on Tuckerman Condo., 404 Md. 560,
           571, 948 A.2d 11, 18 (2008) (citations omitted). Thus, ‘[t]he
           standard of review of a trial court’s grant of a motion for summary
           judgment on the law is de novo, that is, whether the trial court’s legal
           conclusions were legally correct.’ D’Aoust, 424 Md. at 574, 36 A.3d
           at 955.”

James G. Davis Constr. Corp. v. Erie Ins. Exch., 226 Md. App. 25, 34-35 (2015) (quoting

Koste v. Town of Oxford, 431 Md. 14, 24–25 (2013)), cert. denied, 446 Md. 705 (2016).

                                       DISCUSSION

                                              I.

       In the case, sub judice, the parties do not claim that there is a genuine dispute as to

any material fact. It is undisputed that (1) the last date of Piper’s exposure to asbestos dust

generated by the installation of insulation to Unit 1 turbine generator at Morgantown was


                                              6
June 28, 1970; (2) Morgantown’s Unit 1 turbine generator, which was fabricated and

installed by Westinghouse, was substantially completed no later than July 1970; and (3)

Piper was diagnosed with mesothelioma on December 26, 2013. The primary issue in the

instant case is whether Piper’s cause of action against CBS is barred by the statute of

repose, CJP § 5-108, which is an issue of law. Resolution of that issue will require us to

engage in statutory construction of Section 5-108.

                                               A.

      The statute of repose, as codified in Section 5-108, provides, in relevant part:

           (a) Injury occurring more than 20 years later. — Except as provided
           by this section, no cause of action for damages accrues and a
           person may not seek contribution or indemnity for damages incurred
           when wrongful death, personal injury, or injury to real or personal
           property resulting from the defective and unsafe condition of an
           improvement to real property occurs more than 20 years after
           the date the entire improvement first becomes available for its
           intended use.

                                            ***

           (e) When action accrues. — A cause of action for an injury
           described in this section accrues when the injury or damage
           occurs.

(Emphasis added).

      In Rose v. Fox Pool Corp., 335 Md. 351 (1994), Judge Irma Raker, writing for the

Court of Appeals, set forth the principles of statutory construction that guide us in

interpreting Section 5-108. Judge Raker wrote:

                    The issues raised in this appeal require us to discern the
           meaning of § 5–108(a). The cardinal rule of statutory construction
           is to effectuate and carry out legislative intent. See, e.g., Comptroller
           v. Jameson, 332 Md. 723, 732, 633 A.2d 93, 97 (1993); Geico v.


                                              7
Insurance Comm’r, 332 Md. 124, 131, 630 A.2d 713, 717 (1993).
Every statute is enacted to further some underlying goal or
purpose—“to advance some interest, to attain some end”—and must
be construed in accordance with its general purposes and policies.
Kaczorowski v. City of Baltimore, 309 Md. 505, 513, 525 A.2d 628,
632 (1987); see also State v. Fabritz, 276 Md. 416, 421, 348 A.2d
275, 278 (1975), cert. denied, 425 U.S. 942, 96 S.Ct. 1680, 48
L.Ed.2d 185 (1976). When called upon to construe a particular
statute, we begin our analysis with the statutory language itself
since the words of the statute, construed according to their
ordinary and natural import, are the primary source and most
persuasive evidence of legislative intent. Jameson, 332 Md. at 732,
633 A.2d at 97–98; Comptroller v. Fairchild Industries, 303 Md.
280, 284, 493 A.2d 341, 343 (1985). The statute must be construed
as a whole so that no word, clause, sentence or phrase is rendered
surplusage, superfluous, meaningless or nugatory. Condon v. State,
332 Md. 481, 491, 632 A.2d 753, 758 (1993); Md. Port Adm. v.
Brawner Contracting Co., 303 Md. 44, 60, 492 A.2d 281, 289
(1985).

       When the language of a statute is plain and clear and
expresses a meaning consistent with the statute’s apparent
purpose, no further analysis of legislative intent is ordinarily
required. Kaczorowski, 309 Md. at 515, 525 A.2d at 633. As we
explained, however, in Morris v. Prince George’s County, 319 Md.
597, 573 A.2d 1346 (1990):

  [O]ur endeavor is always to seek out the legislative purpose,
  the general aim or policy, the ends to be accomplished, the
  evils to be redressed by a particular enactment. In the conduct
  of that enterprise, we are not limited to study of the statutory
  language. The plain meaning rule “ ‘is not a complete, all-
  sufficient rule for ascertaining a legislative intention. . . .’ ” The
  “meaning of the plainest language” is controlled by the context
  in which it appears. Thus, we are always free to look at the
  context within which the statutory language appears. Even
  when the words of a statute carry a definite meaning, we are
  not “precluded from consulting legislative history as part of the
  process of determining the legislative purpose or goal” of the
  law.

319 Md. at 603–04, 573 A.2d at 1349 (citations and footnote
omitted); see also Baltimore Cty. C.A.U.T. v. Baltimore Cty., 321


                                    8
              Md. 184, 203–04, 582 A.2d 510, 519–20 (1990); Kaczorowski, 309
              Md. at 513, 525 A.2d at 632. The legislative history of a statute,
              including amendments that were considered and/or enacted as the
              statute passed through the Legislature, and the statute’s relationship
              to earlier and subsequent legislation are “external manifestations” or
              “persuasive evidence” of legislative purpose that may be taken into
              consideration. Maryland Nat’l Bank v. Pearce, 329 Md. 602, 619,
              620 A.2d 941, 949 (1993) (quoting Kaczorowski, 309 Md. at 515,
              525 A.2d at 632).

Id. at 358-60 (emphasis added).

       As previously indicated, the primary issue before us in this appeal is whether the

statute of repose, Section 5-108, applies to Piper’s cause of action against CBS. Piper

however, does not base his argument for the non-applicability of the statute on “the

statutory language itself” of Section 5-108. See id. at 359. Yet, because we believe that

the language of the statute “is plain and clear[,]” we will begin our analysis with “the words

of the statute, construed according to their ordinary and natural import.” See id.

       It is clear that Piper’s cause of action against CBS is based on “personal injury . . .

resulting from the defective and unsafe condition of an improvement to real property.” CJP

§ 5-108(a). Piper’s cause of action, however, is barred if the personal injury “occurs more

than 20 years after the date the entire improvement first becomes available for its intended

use.” Id. Here, because Morgantown Unit 1 turbine generator became operational by July

1970, Piper’s injury must have “occurred” on or before July of 1990 for his cause of action

to survive.

       The date of Piper’s last exposure to asbestos dust from Unit 1 turbine generator was

June 28, 1970; but his mesothelioma was not diagnosed until 2013. Section 5-108(e) states

that “[a] cause of action for an injury described in this section accrues when the injury or


                                                9
damage occurs.” In Burns v. Bechtel Corp., 212 Md. App. 237, cert. denied, 434 Md. 312

(2013), this Court noted:

           And as the Court of Appeals explained in Hilliard & Bartko Joint
           Venture v. Fedco Sys., Inc., 309 Md. 147, 162, 522 A.2d 961 (1987),
           the Statute of Repose incorporates the common law discovery rule
           of accrual: “[T]he language of present subsection (e), equating
           accrual with ‘when the injury or damage occurs,’ means when
           the injury or damage is discovered.”

Id. at 243 (emphasis added). In the present case, Piper’s injury, mesothelioma, was

discovered, and thus “occurred,” in 2013, forty-three years after Unit 1 turbine generator

“first bec[a]me[] available for its intended use.” CJP § 5-108(a). Therefore, because

Piper’s cause of action did not accrue within 20 years of the placement into operation of

Unit 1 turbine generator, Section 5-108(a) applies to his cause of action and precludes its

prosecution against CBS.

                                             B.

       Piper, however, contends that his cause of action is not barred by the statute of

repose because of the statutory language used by the General Assembly when the statute

was originally enacted in 1970. Chapter 666 of the Acts of 1970 reads its entirety:

                                     CHAPTER 666

                                    (Senate Bill 241)

           AN ACT to add new Section 20 to Article 57 of the Annotated Code
                of Maryland (1968 Replacement Volume), title “Limitations
                of Actions,” to follow immediately after Section 19 thereof,
                to prohibit the bringing of actions based on injuries
                arising out of defective conditions of improvements to real
                property against certain persons after a specified period
                of time and providing that the provision of the Act shall
                not apply to actions accruing prior to its effective date.


                                            10
                   SECTION 1. Be it enacted by the General Assembly of
           Maryland, That new Section 20 be and it is hereby added to Article
           57 of the Annotated Code of Maryland (1968 Replacement Volume),
           title “Limitations of Actions,” to follow immediately after Section
           19 thereof, and to read as follows:

           20.

                  No action to recover damages for injury to property real or
           personal, or for bodily injury or wrongful death, arising out of the
           defective and unsafe condition of an improvement to real property,
           nor any action for contribution or indemnity for damages incurred
           as a result of said injury or death, shall be brought more than nine
           TWENTY years after the said improvement was substantially
           completed. This limitation shall not apply to any action brought
           against the person who, at the time the injury was sustained, was in
           actual possession and control as owner, tenant, or otherwise of the
           said improvement. For purposes of this section, “substantially
           completed” shall mean when the entire improvement is first
           available for its intended use.

                 SEC. 2. And it be further enacted, That this Act shall not
           apply to any cause of action arising on or before June 30, 1970.

                   SEC. 3. And it be further enacted, That this Act shall take
           effect July 1, 1970.

           Approved May 21, 1970.

(Italic emphasis in original) (bold emphasis added).

       Piper contends that the circuit court erred in applying the statute of repose to bar his

cause of action against CBS, because his injury “arose” on June 28, 1970, and the session

law that passed the original statute of repose contained language indicating that the statute

does not apply to injuries arising on or before June 30, 1970. Piper notes that he agrees

with CBS that his injury “accrued” in 2013 when his injury was discovered, but

distinguishes the date of accrual from the date his that injury arose by arguing that the date


                                              11
of accrual is irrelevant here. Furthermore, Piper argues that the statute of repose cannot be

applied retroactively to him, “because subsequent revisions and amendments to the statute

lack a ‘clear expression’ in favor of retroactivity.”

       CBS responds that the circuit court correctly found that CBS was entitled to repose,

because Piper’s cause of action accrued more than twenty years after the improvement was

substantially completed. CBS asserts that Piper’s reliance on when his injury “arose” is

misplaced, because the anti-retroactivity language appearing in Section 2 of the session

law was not codified after the statute was enacted.

       CBS is correct that, when Chapter 666 of the Acts of 1970 was codified in Article

57 § 20, Section 2 was not included. Piper, however, relies heavily on the case of Roe v.

Doe, 193 Md. App. 558 (2010), aff’d, 419 Md. 687 (2011), for the proposition that “the

uncodified sections of the statute of repose continue to carry the force of law.” In Roe, this

Court construed and applied the uncodified retroactivity provisions of a statute that

increased the limitations period from 3 years to 7 years for minor victims of sexual abuse

to bring an action for damages arising out of such abuse after attaining the age of majority.

Id. at 564-69.    On appeal, the Court of Appeals affirmed our construction of the

retroactivity provision of Chapter 360 of the Acts of 2003. Doe v. Roe, 419 Md. 687, 699,

709-10 (2011). In so doing, the Court noted that the retroactivity provision of Chapter 360

had not been codified in CJP § 5-117. Id. at 699. In a footnote to that observation, the

Court stated:

           See MARYLAND DEPARTMENT OF LEGISLATIVE
           SERVICES, LEGISLATIVE DRAFTING MANUAL 2011, at 97
           (2010) (“Provisions of law need not be codified in order to be legally


                                              12
           binding.”); Prince George’s County v. Maringo, 151 Md.App. 662,
           671 n. 1, 828 A.2d 257, 262 n. 1 (2003) (“The parties do not dispute
           that this uncodified portion of the bill has the same force and effect
           as the codified portion.”).

Id. at 699 n. 11.

       The problem with Piper’s reliance on Roe and Doe is that the uncodified

retroactivity provision of Chapter 360 was never subject to repeal and reenactment. Here,

Article 57, § 20, the codified version of Chapter 666, was repealed in 1974 and reenacted

as CJP § 5-108. See Hillard, 309 Md. at 160. Section 2 of Chapter 666 was not included

in CJP § 5-108. See id. at 160-61. Moreover, as pointed out by CBS, “§ 5-108 was enacted

with substantive changes in its definition of scope and operation of the repose afforded

thereby.” See also id.

       Nevertheless, Piper argues that, because (1) none of the amendments or revisions to

the statute of the repose expressly repealed Section 2, and (2) “there is a ‘strong

presumption’ against finding that a statutory revision implicitly repeals a section of a

statute absent ‘clear legislative intent [in] support,’” “the uncodified sections of the statute

of repose continue to carry the force of law.” We need not resolve the issue of Section 2’s

viability, because even if Section 2 of Chapter 666 retains “the force of law,” we conclude

that Piper’s cause of action is still barred by the statute of repose. We shall explain.

       Under Section 2 of Chapter 666, the question is whether Piper’s cause of action

“arose” prior to July 1, 1970. To answer this question, we need to determine what the

General Assembly meant by the term “arising” in Section 2: does it mean, as Piper

contends, when one is exposed to asbestos, or does it mean, as CBS contends, when a cause



                                              13
of action accrues, which, under the discovery rule, is the date that one discovers the injuries

caused by asbestos exposure? See Mathews v. Cassidy Turley Md., Inc., 435 Md. 584, 611

(2013) (Under the discovery rule, “a cause of action accrues when the wrong is discovered

or when with due diligence it should have been discovered.”).

       In Hillard, the Court of Appeals set forth the history of CJP § 5-108, beginning with

the enactment of Chapter 666 of the Acts of 1970. 309 Md. at 160. Speaking for the Court,

Judge Lawrence Rodowsky wrote:

           The predecessor to present § 5-108 was enacted by Ch. 666 of the
           Acts of 1970. In the year preceding this enactment Steelworkers
           Holding Co. v. Menefee, 255 Md. 440, 258 A.2d 177 (1969) had
           applied the discovery rule to determine accrual of a cause of action
           for general statute of limitations purposes in a malpractice action
           against an architect. That same year Mattingly v. Hopkins, 254 Md.
           88, 253 A.2d 904 (1969) had held the discovery rule governed
           accrual of a malpractice action against a professional engineer. The
           discovery rule had earlier been applied in Callahan v. Clemens, 184
           Md. 520, 41 A.2d 473 (1945) to the accrual of a cause of action by
           an adjoining property owner against a contractor who had allegedly
           negligently erected a wall. It was clear that one purpose of Ch.
           666 was to set a time limit after which the discovery rule could
           not operate.

           Chapter 666 was modified as part of the Code revision project when
           the Courts and Judicial Proceedings Article was enacted, effective
           January 1, 1974. From a prohibition, “[n]o action . . . shall be
           brought,” the language was changed to read in relevant part:

              Except as provided by this section, no cause of action for
              damages accrues . . . when . . . injury to real . . . property
              resulting from the defective . . . condition of an improvement
              to real property occurs more than 20 years after the date the
              entire improvement first becomes available for its intended
              use. [Md.Code (1974), CJ § 5-108(a) (emphasis added).]

           Present § 5-108(d) was subsection (b) in the 1974 enactment. The
           1974 changes also added as subsection (c) the language now found


                                              14
           in (e) (“A cause of action for an injury described in this section
           accrues when the injury or damage occurs.”).

Id. at 160-61 (italic emphasis in original) (bold emphasis added) (footnote omitted).

       Because “one purpose of Chapter 666 was to set a time limit after which the

discovery rule could not operate[,]” id. at 160, a cause of action based on a latent defect or

injury that had not accrued under the discovery rule was cut off after twenty years from the

time the improvement first became available for its intended use. See id at 161-62. Piper’s

construction of the statute, however, would create a class of unaccrued causes of action

exempted from the statute where the latent defect or injury was present prior to July 1,

1970. Such a construction is contrary to the “clear” purpose of Chapter 666. See id. at

160.

       In addition, in the preamble to Chapter 666, the General Assembly set forth the

purpose of Section 2 by stating “that the provision of the Act shall not apply to actions

accruing prior to its effective date.” (Emphasis added). Section 2 then states “[t]hat this

Act shall not apply to any cause of action arising on or before June 30, 1970.” (Emphasis

added). To construe the term “arising” in Section 2 to mean something different from the

term “accruing” in the preamble would create an ambiguity, if not an outright conflict,

between the purpose of Section 2, as expressed in the preamble, and the statutory language

of Section 2 implementing that purpose. Moreover, the distinction between when a cause

of action “arose” and when a cause of action “accrued” did not exist in Maryland case law

until sometime after the enactment of Chapter 666 in 1970 when personal injury cases

based on a disease with a long latency period, such as asbestos exposure cases, were



                                             15
brought. See John Crane, Inc. v. Scribner, 369 Md. 369, 383, 390 (2002) (noting, for

purposes of the non-economic damages cap statute, which was passed in 1986, “the

distinction made by the Legislature between when an action arises and when it accrues”).

Piper’s argument that the two terms have distinct meanings, although correct today for

asbestos exposure cases, cannot be grafted onto the General Assembly’s intent in 1970

when the statute of repose was passed, because those terms had not yet been distinguished.

       Finally, under the Maryland Constitution, the General Assembly cannot take away

vested property rights. See Md. Const. art. III, § 40, Md. Const. Declaration of Rights, Art.

19, 24. In general, a property right becomes vested only when it accrues. 7 See Dua v.

Comcast Cable of Md., Inc., 370 Md. 604, 632-33 (2002). (“[T]here normally is a vested

property right in a cause of action which has accrued prior to the legislative action.”).



       7
         Although his cause of action against CBS did not accrue prior to the enactment of
Chapter 666 in 1970, Piper argues that the application of the statute of repose to his
unaccrued action would be unconstitutional. A similar argument was rejected by the Court
of Appeals in Whiting-Turner Contracting Co. v. Coupard, 304 Md. 340 (1985). In
Whiting-Turner, appellants claimed that Article 19 of the Maryland Declaration of Rights
was violated, because Section 5-108(b) cut off any claim for indemnity against an architect
or professional engineer “before a cause of action for indemnity could even have accrued.”
Id. at 359-60. The Court responded:

           Chapter 698 of the Acts of 1979 which enacted subsections (b) and
           (c) provided: “That this Act shall take effect July 1, 1979.” The
           operative words of subsection (b) are that “[a] cause of action for
           damages does not accrue and a person may not seek contribution or
           indemnity. . . .” Consequently we cannot accept an alternative
           argument advanced by CPC that subsection (b) applies only to
           claims based on Injury where Completion occurred on or after
           July 1, 1979.

Id. at 360 n.3 (emphasis added).

                                             16
Because of such constitutional limitation, the preamble states that Chapter 666 does not

apply to causes of action “accruing prior to its effective date.” Section 2 of Chapter 666

implements that purpose so that the application of Chapter 666 will be constitutional.

There is nothing in the language of Chapter 666 to indicate that Section 2 goes beyond

protecting the statute’s constitutionality. Therefore, from the standpoint of Chapter 666’s

constitutionality, “arising” in Section 2 means “accruing.”

       In sum, because of the history, language, and purpose of Chapter 666 of the Acts of

1970, we conclude that the term “arising” in Section 2 carries the same meaning as the

term “accruing:” the date that the injury is discovered. Accordingly, Section 2 does not

bar the application of the statute of repose to Piper’s cause of action.

                                              II.

       The statute of repose has an exemption for manufacturers in asbestos-related

litigation:

              (2) This section does not apply if:

                                             ***

                (ii) In a cause of action against a manufacturer or supplier
                for damages for personal injury or death caused by
                asbestos or a product that contains asbestos, the injury or
                death results from exposure to asbestos dust or fibers which
                are shed or emitted prior to or in the course of the affixation,
                application, or installation of the asbestos or the product
                that contains asbestos to an improvement to real property[.]

CJP § 5-108(d)(2)(ii) (emphasis added).

       Piper contends that, if the statute of repose applies, CBS does not benefit from it,

because CBS is a manufacturer of asbestos, and thus falls within the statute’s exemption.


                                              17
CBS responds that it is not a manufacturer, because the turbine generator installed at

Morgantown is not a “product,” and because CBS did not manufacture the injury-causing

asbestos used in the insulation. CBS also argues that, even if it is a manufacturer under

Section 5-108(d)(2), the application of that section’s exemption to Piper’s cause of action

would be unconstitutional, because such exemption was not enacted until 1991, which was

after Piper’s claim was barred on July 1, 1990. We agree with CBS that applying the

manufacturer’s exemption of the statute of repose to Piper’s claim would be

unconstitutional.

       The Court of Appeals made clear in Dua that “[f]rom the earliest cases to the

present, this Court has consistently taken the position that retroactive legislation, depriving

persons or private entities of vested rights, violates the Maryland Constitution, regardless

of the reasonableness or ‘rational basis’ underlying the legislation.” 370 Md. at 625. One

such vested right is the right not to be sued on “a cause of action that was otherwise barred.”

Id. at 627 (“A statute, which retroactively created a cause of action, resulting in reviving a

cause of action that was otherwise barred, was held to deprive the defendant of property

rights in violation of Article 24 of the Declaration of Rights.” (citing Smith v. Westinghouse

Elec., 266 Md. 52, 57 (1972))).

       In the case sub judice, Piper’s cause of action against CBS as to the turbine generator

was barred by the statute of repose prior to the enactment of the manufacturer’s exemption

in 1991. The turbine generator was completed in July of 1970. Pursuant to CJP § 5-108(a),

Piper’s cause of action would have had to “accrue” on or before July of 1990, for Piper to

avoid the bar of the statute. Both parties agree that Piper’s cause of action accrued on


                                              18
December 26, 2013, when he was diagnosed with mesothelioma. Because Piper’s cause

of action accrued after July of 1990, CBS had a vested right in not being sued as of that

date. See Dua, 370 Md. at 627, 633. Accordingly, the 1991 amendment creating the

manufacturer’s exemption could not revive Piper’s claim against CBS, “a cause of action

that was otherwise barred.” Id. at 627.

                                    CONCLUSION

      In sum, the plain language of the statute of repose, CJP § 5-108, bars Piper’s cause

of action against CBS, because Piper’s cause of action accrued when his mesothelioma was

diagnosed in December 2013, which was more than twenty years after the turbine generator

installed by Westinghouse at Morgantown became operational in July of 1970. Section 2

of the original statute of repose, Chapter 666 of the Acts of 1970, which precluded

application of the statute to “any cause of action arising on or before June 30, 1970[,]”

does not apply to Piper’s cause of action, because the term “arising” means “accruing” in

the context of the history, language, and purpose of the statute. (Emphasis added). The

manufacturer’s exemption, set forth in Section 5-108(d)(2), also does not apply, because

the application of such exemption would unconstitutionally deprive CBS of its vested right

in not being sued for causes of action barred by the statute of repose prior to the

exemption’s enactment in 1991. Accordingly, the trial court did not err in granting CBS’s

motion for summary judgment.

                                          JUDGMENT OF THE CIRCUIT COURT
                                          FOR BALTIMORE CITY AFFIRMED;
                                          COSTS TO BE PAID BY APPELLANT.




                                           19